﻿I bring with me from the
Kingdom of Swaziland the greetings and good wishes of
His Majesty King Mswati III, Her Majesty the Indlovukazi
and Queen Mother, the Government and the whole Swazi
nation to our friends and fellow Members here at the
United Nations.
On behalf of the Kingdom of Swaziland, may I
congratulate you most sincerely, Sir, on your election to the
presidency of this fifty-first session of the General
Assembly. We are confident that the wisdom, experience
and diplomatic skills you bring to this office will ensure
success in the important business before us.
Swaziland would also like to congratulate your
predecessor, Mr. Diogo Freitas do Amaral, who presided
with such skill over the historic fiftieth session.
I should also like to record the deep gratitude of the
Swazi nation to our Secretary-General, Mr. Boutros
Boutros-Ghali, and to the staff of the Secretariat for their
untiring efforts in meeting the many challenges that face
our Organization as we prepare to enter a new millennium.
One year ago, His Majesty King Mswati III joined
other leaders from around the world to celebrate the first 50
years of achievement of the United Nations, to set out a
vision for the future and to reaffirm the commitment of the
Kingdom of Swaziland to the principles set out in our
Organization’s founding Charter.
Swaziland recognizes the vital role the Organization
has played throughout its history, and we remain convinced
that the United Nations represents humankind’s best hope
of providing global leadership and guidance towards
achieving the conditions of universal peace and security that
will allow equitable and sustainable development for all our
peoples.
Last year’s occasion was seen by many as an
opportunity to review the internal mechanisms of our
Organization and to call for greater efficiency,
accountability and representation in all areas of its work.
Swaziland is therefore encouraged by the progress
being made by the various working groups established by
the General Assembly, in particular progress towards the
reform of the Secretariat and Security Council. We will
continue to support all initiatives that bring about a more
efficient and cost-effective Organization.
As the Organization’s membership has increased
over the years, so has the scope of its operations and
responsibilities. It is an unfortunate fact that our will to
face these new challenges has not been met by a
corresponding desire to pay for the means to overcome
them. We are faced with a stark choice between whether
to accept new responsibilities and the bill they attract, or
admit that we lack the financial commitment to meet
them.
The Kingdom of Swaziland has always believed in
the principle of meeting our financial responsibilities in
full and on time. We fully endorse the Secretary-
General’s call to our fellow Members to do likewise, so
that the United Nations can have the resources at its
disposal to perform the tasks that we expect of it.
The Kingdom of Swaziland has been most
encouraged by recent developments towards the eventual
elimination of weapons of mass destruction. The
negotiations leading up to and the signing of the
Comprehensive Nuclear-Test-Ban Treaty by an
overwhelming majority brings great credit to our
Organization and to those whose hard work made it
possible.
While we recognize and are deeply grateful for the
humanitarian assistance provided to Africa by the United
Nations, we believe that the Organization needs to do
more to strike at the causes of the hardship suffered by so
many Africans who find themselves caught up in the
horror of war.
One important issue concerns the flow of weapons
into Africa from many other parts of the world. It is a
simple fact in today’s world that arms, ammunition and
armaments are too easily accessible to those with the
means to procure them. The duration of conflict situations
can be limited by the non-availability of the weapons of
war.
It has been suggested that the first action of a truly
caring world in response to a conflict situation should be
to cut off the supply of arms to all involved, and that the
final responsibility of a caring world towards a country
that has endured conflict is the clearance of the last
landmine.
This is a lesson we learned very late in recent
disasters such as the Bosnian crisis and in Rwanda. We
have clearly not learned from it in other situations around
the world. Let us hope that the global community
8


represented here can move faster in future to impose
limitations on man’s ability to harm his fellow man.
We in Africa recognize the need to be prepared for
immediate reaction to our continent’s problems and are
taking the necessary steps to abide by the principle of
“African solutions to Africa’s problems”.
The example of Burundi shows our continent’s desire
to heed the warning signs and to ward off potential
disasters before they happen.
The Kingdom of Swaziland commends the
Organization of African Unity (OAU) and those individual
countries whose diplomacy and actions have prevented the
situation from spiralling out of control. The Organization of
African Unity has also been at the forefront in attempting
to resolve crisis situations in Rwanda, Somalia, Sudan and
Liberia.
We join the rest of the world in applauding these
efforts, and we continue to offer our encouragement and
support in bringing about an end to the suffering of those
involved. The OAU represents the hope of all Africans for
unity, peace and development, and deserves to be supported
strongly by the rest of the world.
On a subregional basis, and in the field of economic
and trade cooperation, the Kingdom of Swaziland is a
member of the Southern African Development Community
(SADC) and the Common Market for Eastern and Southern
Africa.
SADC has recently expanded its mandate to include a
new Organ on Politics, Defence and Security. This is an
attempt to provide a mechanism by which member States
can call for advice and support from other members in the
event of national and international issues that might threaten
the stability of the whole subregion.
The new organ is founded on the principle of the
recognition of the sovereignty of independent States and is
intended precisely to identify potential problems, in
whatever context, and to look for solutions to persistent
concerns in our area. The organ provides an example of our
subregion’s commitment to peace and stability within and
among our member States as essential conditions for the
development of our separate nations. It deserves the support
and encouragement of the rest of the world.
The Kingdom of Swaziland has been heartened by
the various initiatives of the United Nations towards an
improvement in global socio-economic conditions.
The establishment of an international criminal court
is welcomed by Swaziland as a necessary extension of
justice in cases where national jurisdiction does not apply.
This step relies for its success on the political will of all
States and requires the widest possible representation of
Members in its operation. Similarly, the Kingdom of
Swaziland welcomes the move by the United Nations to
address the increasing threat posed to civil society by
organized crime and money-laundering.
Of particular danger to Swaziland in this regard is
the increase in traffic across our borders and abuse among
our people of illegal drugs and related substances. This is
a relatively new and alarming phenomenon for our
Kingdom and undermines our efforts to promote national
development. We therefore welcome the report of the
Secretary-General on promoting international cooperation
in the fight against the illegal drug trade, and we are
appreciative of the high priority this subject attracts in the
relevant agencies of the Organization.
This effort has been matched by a similar initiative
within our own SADC organization to encourage cross-
border cooperation among our security personnel and to
agree on measures among the Member States to contain
this potentially devastating problem.
It has been acknowledged that the continent of
Africa presents particular challenges in the quest for
sustainable development and a decent standard of living
for all its peoples.
With this in mind, the Kingdom of Swaziland gave
an enthusiastic welcome to the Secretary-General’s
initiative on the United Nations New Agenda for the
Development of Africa in the 1990s. It was hoped that
the Agenda would provide fresh impetus for change and
for the good of the people of Africa, but for many
reasons this remains an elusive dream. While social and
economic conditions in many areas of the continent
continue to decline, we are comforted by the fact that
efforts are being made to identify the reasons why so
many commitments continue to remain on paper and why
some are implemented, but slowly.
Swaziland echoes the call from all African brothers
and sisters for real commitment to the New Agenda for
the Development of Africa so that future generations of
9


Africans will not be locked into the same spiral of despair
that many people on our continent find themselves in.
It is to avoid being caught in this very situation that
the Kingdom of Swaziland has always worked hard to
ensure that our people are at the centre of all our national
development efforts. To this end the Kingdom frequently
consults with all its people on all the most important
development issues. Each and every Swazi has a voice and
is given the opportunity to express his or her views on the
matters that affect them.
In recent times we have consulted in this way with the
nation on our political direction and our economic
priorities. Currently we are addressing ourselves to a review
of our Constitution.
A constitutional review committee has been
established, representing the widest range of views, which
will now consult with the nation and gather the people’s
wishes on the way they would like to see their country
managed. All will be free to contribute, and we will abide
by the views of the majority. The end result will be the
Kingdom’s defining document, and it will, in a very real
sense, be the people’s Constitution. This current
consultation exercise is the latest example of our nation’s
adherence to the principle of rule through consensus, and it
is one that has served us well throughout our history.
In a world where the definition of such concepts as
human rights and democracy can vary so greatly and is so
dependent on timing and circumstances, the Kingdom of
Swaziland has had a consistent vision of what is really
required of its rulers by its people: to provide the freedom
and opportunity for all Swazis to offer an opinion on the
great matters of the day and for our leaders to be bound by
the wishes of the majority. We owe our survival as a nation
to this principle, and we will continue to abide by it for as
long as it suits us.
For the past three years the Kingdom of Swaziland has
given its support to efforts by the Republic of China on
Taiwan to have its case presented to the General Assembly.
As the world concentrates its attention on the great social
challenges facing us all today, we must surely acknowledge
the need to engage all peoples of the world in a truly global
effort to overcome them. Indeed, the Charter speaks of the
requirement for universality in our Organization so that all
may feel represented here.
The 23 million people of the Republic of China on
Taiwan believe they can contribute significantly to this
effort and have already shown that they are willing to do
so in many areas of expertise, including poverty
alleviation, private enterprise development and
humanitarian assistance. Many countries have
acknowledged this will on the part of the Government and
the people of the Republic of China on Taiwan, and the
recent political developments in Taiwan have encouraged
many others to support our call.
We are positive that a lasting solution can be found
to resolve this question. Hence, we support the idea of the
General Assembly establishing an ad hoc committee to
address the question of the readmittance of the Republic
of China on Taiwan into the United Nations.
The Kingdom of Swaziland continues to place its
confidence in the United Nations and in the principles on
which it was founded. We remain deeply grateful for the
assistance we have received over the years from its
agencies, and we look forward to many more years of
cooperation and support.
For 51 years, and despite the many obstacles in its
path, the United Nations has presented to successive
generations the only chance for a united, global approach
to the world’s problems. We are reassured by the
initiatives for reform in the Organization and look
forward to a new dynamism and efficiency in its
operations.
I am charged by His Majesty King Mswati III, by
Her Majesty the Indlovukazi, the Queen Mother, and by
the Government and the people of the Kingdom of
Swaziland, with proclaiming the renewal of our
commitment to the founding Charter of the Organization.
We ask for Almighty God’s blessing on its leaders and
those who work here, to give them the wisdom and
direction they need to carry out their vital tasks on behalf
of all humankind.











